           Case 1:21-cv-00639-NONE-GSA Document 5 Filed 04/21/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   JASON HARPER,                                1:21-cv-00639-GSA-PC
12                  Plaintiff,                    ORDER GRANTING REQUEST
                                                  FOR SCREENING ORDER
13         vs.
                                                  ORDER GRANTING EXTENSION
14   STU SHERMAN, et al.,                         OF TIME TO FILE RESPONSE TO
                                                  COMPLAINT
15                 Defendants.
                                                  (ECF No. 1.)
16

17          This is a civil action filed by Jason Harper (“Plaintiff”), a state prisoner proceeding pro
18   se. This action was initiated by civil complaint filed by Plaintiff in the Sacramento County
19   Superior Court on August 7, 2020 (Case #34-2020-00282948). On April 13, 2021, defendants
20   S. Sherman, W. Elszy, T. Cisneros, J. Collins, T. Brasil, R. Milam, O. Ronquillo, D. Perkins, T.
21   Cooper, F. Florez, M. Davis, D. Martin, B. Maltman, P. Brightwell, and J. Ghilarducci
22   (“Defendants”) removed the case to federal court by filing a Notice of Removal pursuant to 28
23   U.S.C. §§ 1441(a) and 1446. (ECF No. 1.) In the Notice of Removal, Defendants requested the
24   court to screen Plaintiff’s complaint under 28 U.S.C. § 1915A and grant Defendants an extension
25   of time in which to file a responsive pleading. (Id. at 2-3 ¶¶ 7, 8.)
26          The court is required to screen complaints in civil actions in which a prisoner seeks
27   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.
28   § 1915A(a).     Plaintiff’s complaint alleges that Defendants, employees of the California

                                                      1
           Case 1:21-cv-00639-NONE-GSA Document 5 Filed 04/21/21 Page 2 of 2



 1   Department of Corrections and Rehabilitation (CDCR) at the California Substance Abuse
 2   Treatment Facility and State Prison in Corcoran, California, subjected him to cruel and unusual
 3   punishment and violated his rights to due process, freedom of speech, freedom of religion, and
 4   freedom of association under the First, Eighth and Fourteenth Amendments. Because Plaintiff
 5   is a prisoner and Defendants were employees of the CDCR at a state prison when the alleged
 6   events occurred, the court is required to screen the complaint. Therefore, Defendants’ request
 7   for the court to screen the complaint shall be granted. In addition, good cause appearing, the
 8   request for extension of time shall also be granted.
 9          Based on the foregoing, IT IS HEREBY ORDERED that:
10          1.      Defendants’ request for the court to screen the complaint under 28 U.S.C. §
11                  1915A(a) is GRANTED, and the court shall issue a screening order in due course;
12                  and
13          2.      Defendants are GRANTED an extension of time until thirty days from the date of
14                  service of the court’s screening order in which to file a response to the complaint.
15
     IT IS SO ORDERED.
16

17      Dated:     April 21, 2021                            /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28


                                                     2
